878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norma L. POLLEY, Plaintiff--Appellant,v.Luther MORRIS, Clerk, Defendant--Appellee.
No. 89-2603.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1989.Decided July 5, 1989.

Norma L. Polley, appellant pro se.
Kathleen Shepherd Mehfoud, Robert Milton Nash, Jr., Lacy & Mehfoud, PC, for appellee.
PER CURIAM:


1
Norma L. Polley, a white woman, brought this 42 U.S.C. Sec. 1981 action against Luther Morris, a black man, alleging that Morris, her former employer, terminated her from her job because of her race.  The case was tried before the Honorable Richard L. Williams without a jury.  Judge Williams made oral findings of fact and conclusions of law pursuant to Fed.R.Civ.P. 52(a), and dismissed Polley's action.  The testimony elicited at trial, along with the parties' stipulations, supported the finding that Morris terminated Polley because she was unable to master the bookkeeping assignments for which she had been hired, and not for any racially discriminatory reason.


2
The district court's findings of fact in a bench trial may not be overturned unless they are clearly erroneous.  Fed.R.Civ.P. 52(a);  Pullman-Standard v. Swint, 456 U.S. 273 (1982).  Further, the appellate court must give due regard to the district court's ability to view witnesses and make credibility determinations.  Fed.R.Civ.P. 52(a).  Because we are satisfied that the district court's findings were not clearly erroneous, and because those findings support the dismissal of Polley's claim, we affirm.    United States Postal Service v. Aikens, 460 U.S. 711, 714-15 (1983) (when defendant proves that plaintiff was dismissed for legitimate, non-discriminatory reasons, district court may properly dismiss the action).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
AFFIRMED.